f?j Ac ft.:;,..
*. .e.:em mamiou, that the certiorari with i-sut in this Caw The ri oecctlmgs oi the mag-vfir: log v.’Cic r.ef war rawed by the statute.
U is enacTd in fine A ird secfic n of the statute “ that n ihe rkcriffi Lc cenuc; find the party against whom the said mam aw owed. he may, four da 3m before the time appointed ihe 3 cum Aw; the f wnc, leave an attested copy of said •.sau'iaeJ ai (he w,ed j lace of the abode of such perwrw and i atibe retían of l.i'! warrant he shall not have been sd :e ic find w apprehend ihe poison against wham the r-i-d v/c • a. ui law mi, he shell make return of ■ uch finds, ana' ¡hat he iewh so left an attested copy, and ..’Lc-u the sanie v u dene.”
Ami the 'h:m 1 f the werr-nnfi prescribed by the statute, hefii this e'.uusc — a hut if the said C. D. is not to be found v r.Hn yc<r piechw,, yen aic required to ’eave an attest-⅝ fi ce_ y oi‘ liiir; w?.hu ri m the usual place of abode of •aid C. A. fwr days, .it bv.-t, lefeie caid day.”
ií ¡s fiwrefwt 1 up ¡ ‘-rifes; Lluu, the intention of the mwfiwura was. iYi in ease the person against whom the t,v;rant u sued, was mu wwsíed mene than four days before ihe day of trial, a copy of the warrant should be left at Lis usirJ place vf abode, and that in all cases he she.aid he vo notice of (he trial at least four clays before w ¡is • ■ rpr,embed.
*400If the arrest be not made at least, four days, before the day of trial, a copy must in all cases be left. And a re-the turn of an arrest will not be deemed a good service of warrant unless it be also returned either that the arrest was made four cloys before the day appointed for the trial, or that a copy was left the like number of days before that day.
In this ease, neither the warrant, nor the service of the -warrant, was legal, and. the certiorari must be granted.